                 Case 5:20-cv-00321 Document 1 Filed 03/13/20 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

MARK MAGUIRE,                                     §
                                                  §
vs.                                               §                     5:20-cv-321
                                                                     ________________
                                                       Civil Action No.
                                                  §
AMERIHOME MORTGAGE COMPANY,                       §
LLC.,                                             §


                                     NOTICE OF REMOVAL

          Pursuant to 28 U.S.C. §§1331, 1332, 1446 and LOCAL RULE 81, Defendant AmeriHome

 Mortgage Company, LLC (“AmeriHome”) removes Cause No. 2020CI04044, Mark MaGuire v.

 AmeriHome Mortgage Company, LLC from the 288th Judicial District Court, Bexar County,

 Texas, to the United States District Court for the Western District of Texas, San Antonio Division.

                                              I.
                                        INTRODUCTION

         Plaintiff Mark MaGuire (“MaGuire”) filed his Original Petition, Application for Injunctive

 Relief and Request for Disclosures (the “Petition”) in state court on February 27, 2020. 1/ The

 subject of the lawsuit is real property located at 24838 Twin Arrows, San Antonio, TX 78258 (the

 “Property”), which AmeriHome had posted for a non-judicial foreclosure sale on March 3, 2020. 2/

 MaGuire seeks unspecified actual and exemplary damages from AmeriHome in connection with

 the noticed foreclosure, in addition to equitable relief restraining AmeriHome from foreclosing the

 Property. 3/




 1/
      See Exhibit A-2: Petition.
 2/
      See id. at ¶¶6, 11.
 3/
      See id. at ¶87.
              Case 5:20-cv-00321 Document 1 Filed 03/13/20 Page 2 of 6




                                        II.
                        TIMELINESS AND CONSENT TO REMOVAL

        MaGuire filed his Petition in state court on February 27, 2020 and, to date, AmeriHome

has not been served with process. Accordingly, this Notice of Removal is timely filed within thirty

(30) days of service of the Petition and citation, as is required by 28 U.S.C. §1446(b)(1). Murphy

Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999) (“[W]e hold that a named

defendant’s time to remove is triggered by simultaneous service of the summons and complaint,

or receipt of the complaint, ‘through service or otherwise,’ after and apart from service of the

summons, but not by mere receipt of the complaint unattended by any formal service.”).

        AmeriHome is the only defendant in this action and, therefore, all named defendants have

consented to and joined in this removal. See 28 U.S.C. §1446(b)(2)(A).

                                            III.
                                  VENUE IS APPROPRIATE

        Venue is proper in the U.S. District Court for the Western District of Texas, San Antonio

Division, because this district and division includes Bexar County, Texas—the location of the

pending state court action. See 28 U.S.C. §124(d)(4)(stating that the San Antonio Division of the

Western District includes Bexar County).

                                        IV.
                              PROCEDURAL REQUIREMENTS

        Pursuant to 28 U.S.C. §1446(a), copies of all executed process, pleadings asserting causes

of action and the answers thereto, orders signed by the state judge and the docket sheet in the state

court action, as well as an index of matters being filed and a list of all counsel of record, are

attached to this Notice of Removal. AmeriHome also is filing a copy of the Notice of Removal

with the Bexar County 288th Judicial District Court, pursuant to 28 U.S.C. §1446(d). No party

has requested a jury trial.
                                                 2
               Case 5:20-cv-00321 Document 1 Filed 03/13/20 Page 3 of 6




                                      V.
                BASES FOR FEDERAL SUBJECT MATTER JURISDICTION

A.       Federal Question Jurisdiction.

         Federal question jurisdiction arises when a plaintiff sets forth allegations “founded on a

claim or right arising under the Constitution, treaties or laws of the United States.” Hart v. Bayer

Corp., 199 F.3d 239, 243 (5th Cir. 2000)(emphasis added); 28 U.S.C. §1331. A case arises under

federal law within the meaning of §1331 if “a well-pleaded complaint establishes that either that

federal law creates the cause of action or that the plaintiff’s right to relief necessarily depends on

the resolution of a substantial question of federal law.” Empire Healthchoice Assur., Inc. v.

McVeigh, 547 U.S. 677, 689-90 (2006)(emphasis added); Singh v. Duane Morris LLP, 538 F.3d

334, 337-38 (5th Cir. 2008).

         Here, the face of MaGuire’s state court Petition asserts a claim for purported violations of

the Real Estate Settlement Procedures Act (“RESPA”). 4/ A clearer example of a federal question

is unimaginable. See Smitherman v. Bayview Loan Servicing, LLC, 727 F. App’x 787, 792 (5th

Cir. 2018) (action properly removed to federal court based on federal question jurisdiction where

state court petition asserted claim for violation of RESPA). This Court possesses, and should

exercise, supplemental jurisdiction over MaGuire’s remaining state law claims because those

claims form part of the same case or controversy as his RESPA claim. See 28 U.S. C. § 1367(a).

B.       Diversity Jurisdiction.

         Under 28 U.S.C. § 1332(a), diversity jurisdiction exists when there is complete diversity

of citizenship among the parties and the amount in controversy exceeds $75,000. See Bynane v.

Bank of N.Y. Mellon, 866 F.3d 351, 355 (5th Cir. 2017). “[C]omplete diversity requires that all



4/
     See Exhibit A-2: Petition at ¶¶42-63.
                                                  3
                Case 5:20-cv-00321 Document 1 Filed 03/13/20 Page 4 of 6




persons on one side of the controversy be citizens of different states than all persons on the other

side.” Settlement Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th Cir. 2017)

(internal citations omitted). Both statutory prerequisites for diversity jurisdiction are clearly

present here.

         1.       Complete Diversity Exists.

         MaGuire is a citizen and resident of Bexar County, Texas, residing at 24838 Twin Arrows,

San Antonio, Texas 78258. 5/ Because MaGuire is domiciled in Texas, he is a citizen of this state

for diversity purposes. Alphonse v. Arch Bay Holdings, L.L.C., 618 F. App’x 765, 767-68 (5th

Cir. 2015).

         AmeriHome is a Delaware limited liability company. The citizenship of a limited liability

company is “determined by the citizenship of all of its members.” Tewari De-Ox Sys., Inc. v.

Mountain States/Rosen, L.L.C., 757 F.3d 481, 483 (5th Cir. 2014).                The sole member of

Amerihome Mortgage, LLC is Aris Mortgage Holding Company, LLC, which is also a Delaware

limited liability company. The sole member of Aris Mortgage Holding Company, LLC is in turn

A-A Mortgage Opportunities, LP, a Delaware limited partnership. A limited partnership is a

“citizen of any state in which any of its partners is a citizen.” Ellison Steel, Inc. v. Greystar Constr.

LP, 199 F. App'x 324, 327 n.3 (5th Cir. 2006). None of A-A Mortgage Opportunities, LP’s

partners is a citizen of Texas. Therefore, AmeriHome Mortgage, LLC is not a citizen of the State

of Texas for diversity purposes.

         Because no properly joined defendant is a citizen of the same state as MaGuire, complete

diversity of citizenship exists in this case.




5/
     See id. at ¶¶2, 7.
                                                   4
               Case 5:20-cv-00321 Document 1 Filed 03/13/20 Page 5 of 6




         2.      The Amount in Controversy Exceeds $75,000.00.

         A court may determine that removal was proper if it is facially apparent from the complaint

that plaintiff’s claims are likely to be above the jurisdictional amount. De Aguilar v. Boeing Co.,

11 F.3d 55, 57 (5th Cir. 1993). When a plaintiff does not allege an amount of damages, the

removing defendant “must establish by a preponderance of the evidence that the amount in

controversy exceeds $75,000.” Chavez v. State Farm Lloyds, 746 F. App’x 337, 341 (5th Cir.

2018) (internal quotations omitted).

         MaGuire’s Petition does not allege a specific amount of damages. He does, however, seek

temporary and permanent injunctive relief precluding AmeriHome from foreclosing the Property. 6/

“In actions seeking declaratory or injunctive relief, it is well established that the amount in

controversy is measured by the value of the object of the litigation.” Farkas v. GMAC Mortg.,

L.L.C., 737 F.3d 338, 341 (5th Cir. 2013) (quoting Hunt v. Wash. State Apple Adver. Com’n, 432

U.S. 333, 347 (1977)).

         The fair market value of the Property that MaGuire seek to prevent AmeriHome from

foreclosing, according to the most recent appraisal by the Bexar County Appraisal District, is at

least $284,540.00. 7/ It is therefore beyond dispute that the amount in controversy in this case

exceeds $75,000.00.




6/
     See id. at ¶¶87-88..
7/
     See Bexar County Appraisal District Summary attached as Exhibit A-7. It is appropriate for the court
     to take judicial notice of the Bexar County Appraisal District Summary because it is a public record
     and the information it provides is readily ascertainable and the source—the Bexar County Appraisal
     District—cannot reasonably be questioned. FED. R. EVID. 201(b)(2), 803(8); see Funk v. Stryker, 631
     F.3d 777, 783 (5th Cir. 2011); Johnson v. United Healthcare of Tex., Inc., 167 F. Supp. 3d 825, 835
     (W.D. Tex. 2016) (“district courts in this circuit have routinely held that materials printed off a
     government website are admissible under [FRE] 803(8).”)
                                                    5
             Case 5:20-cv-00321 Document 1 Filed 03/13/20 Page 6 of 6




                                        CONCLUSION

       Having satisfied the requirements for removal under 28 U.S.C. §§ 1331, 1332 and 1446,

AmeriHome gives notice that Cause No. 2020CI04044, now pending in the 288th Judicial District

Court, Bexar County, Texas, has been removed to this Court.

                                                 Respectfully submitted,


                                                 By:     /s/ Joshua A. Huber
                                                       Joshua A. Huber
                                                       Attorney-in-Charge
                                                       State Bar No. 24065457
                                                       SD Tex. Bar No. 1001404
                                                       BLANK ROME LLP
                                                       717 Texas Avenue, Suite 1400
                                                       Houston, Texas 77002
                                                       (713) 228-6601
                                                       (713) 228-6605 (fax)
                                                       jhuber@blankrome.com

                                                 ATTORNEY FOR DEFENDANT AMERIHOME
                                                 MORTGAGE COMPANY, LLC

                                CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2020, a true and correct copy of the foregoing and/or
attached instrument was served electronically on all counsel of record through the Western District
of Texas CM/ECF filing System, and also as indicated below:

       Via E-mail:
       Robert C. Vilt
       Kerry Prisock
       VILT AND ASSOCIATES – TX, P.C.
       5177 Richmond Ave., Suite 1142
       Houston, Texas 77056
       clay@viltlaw.com
       kerry@viltlaw.com



                                                                /s/ Joshua A. Huber
                                                             Joshua A. Huber


                                                6
